Title: To John Adams from John Browne Cutting, 3 June 1790
From: Cutting, John Browne
To: Adams, John



Dear Sir
London June 3d 1790

I inclosed you a few days ago a parcel of printed papers some of which I conceived might contain interesting intelligence especially if the dispute between Britain & Spain shoud terminate in hostilities, as in such an event the government of the United States woud at least be involved in discussion of considerable importance to our country with one or both of those nations.
Among the rest you have an authentic copy of the memorial or narrative of Mr Mears on the seisure of the british vessels in Nootka sound—as also a sketch of the debate in parliament occasion’d by the message of his britannic majesty on that affair.  You will not however obtain from the sketch an adequate conception of the high tone in which the minister spoke.  It was thoroughly understood on all sides of the house—(I speak this from having been an auditor) that in unanimously promising his majesty national support against the insult of Spain the minister on his part was pledged to obtain not only pecuniary reperation for the confiscated property and for the insult offered to the british flag, but also a full dereliction from the Court of Spain of its claim to exclusive sovereignty over the coasts in the vicinity of Nootka sound and on the northwest coasts of America and of exclusive navigation and commerce in those seas.  A categorical answer to a demand of this sort is pretended by the Court of London to be expected from Madrid by the return of a messenger sent with it just four weeks ago.  Meanwhile the warlike preparations in every port and corner of the Island are most vigourous and extensive.  Ever since the summer of 1787 Spain has been putting her fleets in the most formidable condition.—Nor can one believe that the mere menace of Britain will make her under such circumstances yield the point in contest.  In such a crisis it was natural for both nations to turn their eyes on France with considerable anxiety.  The late discussion and determination in her national assembly of the great constitutional question whether the power of declaring war shou’d be lodged with the Legislature or be confided to the Executive was doubtless hastened by this anxiety.  The settlement of this point in favour of the Legislative body is conceived by many here as decisive that the french nation will take no part in a war between Spain and Britain.  But a more erroneous conclusion never was made.  The military spirit of the nation is more alive than ever—and if a majority of its representatives shou’d after public discussion and debate decree to go to war, it wou’d be carried on with more vigour than ever.  A partial sale of the ecclesiastical remains for a paper currency has opend a resource of finance that in case of state necessity might be vastly amplified.  And as to the supposed hazard that Spain might interfere to attempt a counter revolution in France the idea is already scouted by the partizans of the reform.  Two points only are wanting to produce a decree of the french national assembly for war.  1: A persuasion that the Spanish have justice on their side  in the presents quarrel. and 2dly: That it is for the interest of the french that the mines of South America shoud not become british property.  I expect to see both positions established by fact and argument shoud Britain manifestly overstep the limits of equity in her claims.  In the interim the naval preparations in the ports of France will keep pace with those in the ports of Britain.
From the moment that a Spanish war was publicly known to be impending, the people of the United States began to rise in the estimation of all ranks of men here.  Instead of being considered as heretofore a sort of republican banditti enemies to kings and good order on land, and on the ocean one grade above the Algerines only—in the course of a very few days we became popular in the City and bearable I am told even in the Cabinet.  The unkind behaviour of Cap Hendricks and american navigator at Nootka sound, in not quarreling with the Spanish Commodore was overlooked: and the leading Editors of the ministerial newspapers have now orders to affirm that the offer of a treaty offensive and defensive between Britain and America is already dispatchd across the atlantic.  The principal inducements to an acceptance of such a treaty on the part of Congress—is a guarantee of a free navigation of the river Missisippi—a participation of some further indulgencies as to the west india traffic, and adjustment of all disputed boundaries and a speedy surrender of the posts.
I wish the present juncture cou’d be improved for the adjustment of some criterion whereby our seamen might be discriminated from british seamen and consequently exempted from the outrages of the british press gangs.  The great point to be guarded against on our part is—the first violence of having our mariners forced from on board their our ships under a pretext that they are britons.—To do away all colour for committing it some palpable species of prima facie evidence is wanted—such as being immediately produced might stare every officer of a press gang in the face and leave him without excuse if he ventured to depart from the orders of the Admiralty-Board by which he is even directed to take no foreigners.  A few days after I had memorializ’d the Lords of the Admiralty and almost exacted by dint of diligent and remonstrating assiduity the liberation of those six crews or parts of crews which had been impress’d, Mr Governeur Morris to whom I had communicated my toils and their termination sent a note to the duke of Leeds and asking for an hours conversation with him—stated very forcibly to him the pernicious effect that impressing our mariners must have on the commerce of Britain.  The Duke listen’d to him, thanked him, seemed to believe him and said orders shou’d be issued and measures taken to prevent the american seamen from being impress’d in future.  But there are real difficulties in the business that general commands of this nature do not meet.  As a zealous citizen I do wish some effectual remedy to such a national mischief and indignity cou’d be devised. No moment can be more favourable for attempting something of the sort than the present.  The perfect protection of our mariners from being impressed or impeded is just now a desirable object to the commercial part of this nation.  In former wars when the british seamen were press’d to mann the navy—the merchants coud generally procure Swedes Hollanders and other european seamen to supply their places—but at present all those foreign seamen are engaged by their sovereigns  or by their fellow subjects—and they british merchant will be compeld to resort to the United States for american seamen in lieu of them.
As I send this letter one post later than that by which the mail is conveyed to Falmouth—it is necessary for me to close it immediately to obtain the chance of its reaching Mr Rutledge at Falmouth.
I intreat Mrs Adams to accept with yourself the best compliments and sincere good wishes of  / Your respectful affectionate / and most obedt sert.
John Brown Cutting